Title: Thomas Leiper to Thomas Jefferson, 9 December 1813
From: Leiper, Thomas
To: Jefferson, Thomas


          My Dear Sir Philada Decr 9th 1813—
          Enclosed in my opinion is a very extraordinary letter which appeared in Poulson’s Paper of the 6th—The History of the letter from the information I have received The contents was wrote by you to Doctor Logan and by him handed to Poulson’s Press—I trust it is a
			 forgery—I have but one opinion and I am not singular in my
			 opinion (for Twenty years) that every Battle obtained by the French was a Battle in favor of the Americans and
			 I
			 will add in favor of the Revelation of God which appears clear to me from from the 7 Chapter of Daniel and the 17 Chapter of the Revelation of Saint John—How could this fisherman I would ask get his information that their would be Ten Kings or Kingdoms formed out of the Western Empire which absolutly came to pass and that they should remain a certain period and should be cut off which at this day comming to pass at the very time too the authors on the subject had pointed out—From your Answer to me on
			 your receipt of Towers illustration of Prophecy it appeared to me the Book was in no great estimation with you—I sent the Book to Mr Madison he did not Vouchsafe to acknowledge the receipt but at the same time
			 I sent the Book to Judge Duvall and received for answer he had read the Book with great pleasure and satisfaction and would read it again and again Do read
			 the Book for certain I am after you have read it you would not be
			 at a Loss to know how the thing would wind up—Since I have read Towers
			 I have seen Thomas Scott’s Bible he was Rector of Aston Bucks he mentions he was Twenty years in finishing his notes—on the 7 Chapter of Daniel he mentions the Ten Kingdoms by name that were to be formed and to be destroyed and should Scott’s Bible not be at hand give me leave to mention them 1st Senate of Rome 2d The Greeks of Ravina 3d The Lombards of in Lombardy. 4th The Huns in Hungary. 5th The Alemanes in Germany 6th The Franks in France 7th The Burgundians in Burgundy 8th The Goths in spain 9th The Britons 10th Saxon in Britain—Now Sir abstracted from the Above
			 what is Bonaparte contending for the freedom of the Seas we have certainly the same thing in View by our War What has Great Britain in view by Bribing all the Crown’d Heads in Europe the Trade of the whole World and if she had it in her power I verily believe she would not suffer a Cock Boat of any other nation to swim the Ocean—Bonaparte has drawn his Sword and has Declared it shall not return into the Scabbard untill the Ocean shall be a public high way for all nations and as I believe no permanent peace will take place ’till this thing is effected I hope and Trust he will keep his word as Providence has put the means in his power—And as there are many of these Kingdoms are already down we have every reason to infere from the same Document the rest will follow and as Britain is one of them the sooner she goes the better it will be for the whole World With respect and esteem I am Your most obedient St
          Thomas
            Leiper
        